IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,726



                           EX PARTE OSCAR TREJO, Applicant



         ON APPLICATION FOR A WRIT OF HABEAS CORPUS
  CAUSE NO. 20100D01573-205-1 IN THE 205TH JUDICIAL DISTRICT COURT
                       FROM EL PASO COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault and sentenced to fifteen years’ imprisonment.

        Applicant contends that he was denied his right to appeal, because the notice of appeal filed

on his behalf was untimely. Applicant advised the trial court that his family was trying to retain

counsel, and the trial court instructed trial counsel not to file a motion for new trial or notice of

appeal on Applicant’s behalf. Applicant’s family was unable to secure counsel, and appellate
                                                                                                      2

counsel was not appointed until after the deadline for filing notice of appeal had passed.

       The trial court has determined that trial counsel was not ineffective, but that Applicant was

denied his right to appeal. This Court has previously granted relief when there was a breakdown

in the system resulting in the denial of the right to appeal or petition for discretionary review. See

Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006). We find that Applicant is entitled to the

opportunity to file an out-of-time appeal of the judgment of conviction in Cause No. 20100D01573-

205-1 from the 205th Judicial District Court of El Paso County. Applicant is ordered returned to that

time at which he may give a written notice of appeal so that he may then, with the aid of counsel,

obtain a meaningful appeal. Within ten days of the issuance of this opinion, the trial court shall

determine whether Applicant is indigent. If Applicant is indigent and wishes to be represented by

counsel, the trial court shall immediately appoint an attorney to represent Applicant on direct appeal.

All time limits shall be calculated as if the sentence had been imposed on the date on which the

mandate of this Court issues. We hold that, should Applicant desire to prosecute an appeal, he must

take affirmative steps to file a written notice of appeal in the trial court within 30 days after the

mandate of this Court issues.



Delivered: February 15, 2012
Do Not Publish